DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-8, 12-18, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2006/0041767 to Maxwell et al. (“Maxwell”).

In reference to Claim 1, Maxwell discloses a method comprising: identifying a backup power consumption plan for controlling power consumption (See Figure 4 Number 400 and Paragraph 60) by network devices (See Figure 2 Numbers 261, 263, 265, 271, 273, 275, 281, 283, and 285) of a network environment (See Figure 2 Number 200) from an uninterruptible power supply (UPS) (See Figure 2 Number 210) of the network environment; detecting an interruption of power delivery (See Figure 4 Number 410 and Paragraph 60) over a main power delivery channel to the network devices during operation of the network devices (See Figure 2 Number 230 and Paragraphs 44 and 46-47); and selectively controlling power consumption by the network devices from the UPS on a per-device basis and from the device side of the network devices while refraining from directly controlling the UPS to deliver power according to the backup power consumption plan (See Figure 4 Number 430 and Paragraphs 47-48, 60, and 62) by directly controlling the power consumption at the network devices remotely from the network devices (See Figure 1 Number 124, Figure 2 Numbers 291 and 295, and Paragraphs 35, 39, 41, and 43 [the power module which controls the power consumption of a network device may be located in a remote device separate from the network devices, such as devices 291 or 295]) as at least a portion of the network devices consume power from the UPS (See Paragraph 39) in response to detecting the interruption of power delivery over the main power delivery channel to the network devices (See Figure 4 Number 410 and Paragraph 60) and an initiation of the backup power consumption plan (See Paragraphs 47-48, 60, and 62).  

In reference to Claim 3, Maxwell discloses the limitations as applied to Claim 1 above.  Maxwell further discloses that the backup power consumption plan defines one or more specific backup power up-times for one or more network devices of the network devices (See Paragraphs 13, 40, 47, and 60-61).

In reference to Claim 4, Maxwell discloses the limitations as applied to Claim 1 above.  Maxwell further discloses that the backup power consumption plan defines one or more critical network devices of the network devices to continue to consume power from the UPS while the UPS still has power (See Paragraph 47).

In reference to Claim 5, Maxwell discloses the limitations as applied to Claim 1 above.  Maxwell further discloses that the backup power consumption plan defines one or more non-critical network devices of the network devices to power down and refrain from consuming power from the UPS (See Paragraph 47).

In reference to Claim 6, Maxwell discloses the limitations as applied to Claim 1 above.  Maxwell further discloses that the backup power consumption plan defines one or more dynamic power network devices of the network devices to operate in a low power mode and consume less power from the UPS than when the one or more dynamic power network devices are operating normally in the network environment (See Paragraphs 50-51).

In reference to Claim 7, Maxwell discloses the limitations as applied to Claim 6 above.  Maxwell further discloses that the one or more dynamic power network devices and characteristics of operation of the low power mode are defined by a network administrator associated with the network environment (See Paragraph 50).

In reference to Claim 8, Maxwell discloses the limitations as applied to Claim 6 above.  Maxwell further discloses that the one or more dynamic power network devices and characteristics of operation of the low power mode are automatically defined based on operation of the one or more dynamic power network devices within the network environment to provide network service access (See Paragraphs 50-51).

In reference to Claim 12, Maxwell discloses the limitations as applied to Claim 1 above.  Maxwell further discloses that the power consumption of the network devices is remotely controlled according to the backup power consumption plan through a remote power management system (See Paragraphs 30 and 54).

In reference to Claim 13, Maxwell discloses the limitations as applied to Claim 1 above.  Maxwell further discloses that the main power delivery channel is an AC inline power channel and the interruption of power delivery over the main power delivery channel is detected by the UPS in response to the UPS failing to receive AC inline power through the AC inline power channel or the main power delivery channel failing to provide enough power to power the network devices during operation of the network devices (See Figure 2 Number 230 and Paragraphs 44, 46-47, and 60).

In reference to Claim 14, Maxwell discloses the limitations as applied to Claim 1 above.  Maxwell further discloses that selectively controlling power consumption by the network devices from the UPS further comprises sending corresponding backup power consumption instructions generated for each of the network devices according to the backup power consumption plan, and wherein the network devices are configured to implement the corresponding backup power consumption instructions to operate according to the backup power consumption plan (See Paragraphs 47-48 and 60).

Claim 15 recites limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 17 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

Claim 19 recites limitations which are substantially equivalent to those of Claim 14 and is rejected under similar reasoning.

In reference to Claim 20, Maxwell discloses a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations (See Paragraphs 6 and 29-31) comprising: identifying a backup power consumption plan for controlling power consumption (See Figure 4 Number 400 and Paragraph 60) by network devices (See Figure 2 Numbers 261, 263, 265, 271, 273, 275, 281, 283, and 285) of a network environment (See Figure 2 Number 200) from an uninterruptible power supply (UPS) (See Figure 2 Number 210) of the network environment, wherein the backup power consumption plan defines one or more specific backup power up-times for one or more network devices of the network devices (See Paragraphs 13-15, 40, 47, 52, and 55); detecting an interruption of power delivery (See Figure 4 Number 410 and Paragraph 60) over a main power delivery channel to the network devices during operation of the network devices (See Figure 2 Number 230 and Paragraphs 44 and 46-47); and selectively controlling power consumption by the network devices from the UPS on a per-device basis and from the device side of the network devices while refraining from directly controlling the UPS to deliver power according to the backup power consumption plan (See Figure 4 Number 430 and Paragraphs 47-48, 60, and 62) by directly controlling the power consumption at the network devices remotely from the network devices (See Figure 1 Number 124, Figure 2 Numbers 291 and 295, and Paragraphs 35, 39, 41, and 43 [the power module which controls the power consumption of a network device may be located in a remote device separate from the network devices, such as devices 291 or 295]) as at least a portion of the network devices consume power from the UPS (See Paragraph 39) in response to detecting the interruption of power delivery over the main power delivery channel to the network devices (See Figure 4 Number 410 and Paragraph 60) and an initiation of the backup power consumption plan (See Paragraphs 47-48, 60, and 62).  

In reference to Claim 21, Maxwell discloses the limitations as applied to Claim 15 above.  Maxwell further discloses that the power consumption of the network devices is remotely controlled according to the power consumption plan through a remote power management system (See Figure 1 Number 124, Figure 2 Numbers 291 and 295, and Paragraphs 35, 39, 41, and 43 [the power module which controls the power consumption of a network device may be located in a device separate from the network device, such as devices 291 or 295]).

Claim 22 recites limitations which are substantially equivalent to those of Claim 13 and is rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell as applied to Claims 1 and 15 above, and further in view of US Patent Application Publication Number 2013/0073882 to Inbaraj et al. (“Inbaraj”).

In reference to Claim 9, Maxwell discloses the limitations as applied to Claim 1 above.  Maxwell is silent as to how the power consumption plan is defined, and does not explicitly disclose gathering power analytics for the network devices in operation within the network environment to provide network service access; and presenting the power analytics to an administrator associated with the network environment for defining, at least in part by the administrator, a power consumption plan.  Inbaraj discloses using a remote management computer to remotely configure power policies, including power priority and power consumption of a network device (See Figure 1 and Paragraphs 2, 4-5, 21-22, and 40-41) by gathering power analytics for the network devices in operation within the network environment to provide network service access; and presenting the power analytics to an administrator associated with the network environment for defining, at least in part by the administrator, a power consumption plan (See Paragraphs 44-45 and 85-89).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Maxwell using the remote power policy configuration based on power analytics of the network devices of Inbaraj, resulting in the invention of Claim 9, because Maxwell is not limited to any particular means for configuring the power priority and power consumption and defining the power consumption plan of the network devices, and the simple substitution of the remote power policy configuration based on power analytics of Inbaraj as the means for configuring the power policy including the power priority and power consumption of the network devices of Maxwell would have yielded the predictable result of setting the priorities of the network devices based on real time conditions without adding new hardware or software agents to the existing network devices (See Paragraphs 2 and 44 of Inbaraj) .

In reference to Claim 10, Maxwell and Inbaraj disclose the limitations as applied to Claim 9 above.  Inbaraj further discloses that the power analytics are gathered for the network devices during operation of the network devices within the network environment to provide network service access while receiving power over the main power delivery channel (See Paragraphs 44-45 and 85-89).

Claim 18 recites limitations which are substantially equivalent to those of Claim 9 and is rejected under similar reasoning.

Response to Arguments

Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive.

Applicant has argued that none of the cited references disclose directly controlling the power consumption at the network devices remotely from the network devices as at least a portion of the network devices consume power from the UPS in response to detecting the interruption of power delivery over the main power delivery channel to the network devices and an initiation of the backup power consumption plan (See Pages 11-13).  In response, the Examiner notes that Maxwell discloses the use of a power module (See Figure 1 Number 124) for selectively controlling the power consumption of the network devices on a per-device basis (See Paragraph 39).  Maxwell further disclose that the power module can be located in a device separate from the network devices, such as devices 291 or 295 (See Paragraphs 35, 41, and 43).  Such control is performed from the device side of the network devices and does not involve directly controlling the UPS to deliver power, but rather, causes a network device directly to enter or exit a reduced power state (See Paragraphs 47-48, 60, and 62).  Upon receiving a notification from the UPS that main power delivery has been interrupted, (See Figure 4 Number 410 and Paragraph 60), the backup power consumption plan of the network devices is initiated and the control of the power consumption of the network devices is performed in accordance with said plan (See Paragraphs 47-48, 60, and 62).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186